MANDATE

                 The Fourteenth Court of Appeals
                               NO. 14-14-00594-CV

Mohamed Aloui d/b/a FSD Floors & Appealed from the County Civil Court
Remodeling, Appellant            at Law No 4 of Harris County. (Tr. Ct.
                                 No. 1036796). Opinion delivered Per
v.
                                 Curiam.
Linda Hosford, Appellee


TO THE COUNTY CIVIL COURTT AT LAW NO 4 OF HARRIS
COUNTY, GREETINGS:

       Before our Court of Appeals on February 26, 2015, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on January 17, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Mohamed Aloui d/b/a FSD Floors & Remodeling.
      We further order this decision certified below for observance.
      WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.
      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, May 08,
2015.